Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 1 of 15 Page ID #:1774




     1
     2
     3
     4
     5
     6
     7
     8                     UNITED STATES DISTRICT COURT
     9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    10
    11   LORI MYERS, an individual, on behalf    Case No. 5:20-cv-00335-JWH-SHKx
           of herself and all others similarly
    12     situated,
                                                 ORDER GRANTING MOTION OF
    13               Plaintiff,                  DEFENDANT MARS TO DISMISS
                                                 [ECF No. 67]; GRANTING
    14         v.                                MOTION OF DEFENDANT
                                                 QUAKER OATS TO DISMISS [ECF
    15   STARBUCKS CORPORATION, a                No. 69]; AND DENYING MOTION
           Washington Corporation;               OF DEFENDANT STARBUCKS
    16   MARS WRIGLEY                            TO DISMISS [ECF No. 70]
           CONFECTIONERY US, LLC, a
    17     Delaware Corporation;
         THE QUAKER OATS COMPANY, a
    18     New Jersey Corporation; and
         DOES 1-10, inclusive,
    19
                     Defendants.
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 2 of 15 Page ID #:1775




     1         Before the Court are three motions to dismiss the operative complaint1
     2   under Rule 12(b)(6) of the Federal Rule of Civil Procedure filed by Defendants
     3   Mars Wrigley Confectionery US, LLC; The Quaker Oats Company; and
     4   Starbucks Corporation, respectively.2 The Court finds the three Motions
     5   appropriate for resolution without a hearing. See Fed. R. Civ. P. 78; L.R. 7-15.
     6   After considering all papers filed in support of and in opposition to the Motions,
     7   for the reasons set forth below, the Court GRANTS the Mars Motion,
     8   GRANTS the Quaker Oats Motion, and DENIES the Starbucks Motion.
     9                                 I. BACKGROUND
    10         On February 19, 2020, Plaintiff Lori Myers filed a complaint against
    11   Mars, Quaker Oats, and Starbucks.3 On May 7, 2020, Myers filed a First
    12   Amended Complaint against all Defendants.4 On July 29, 2020, the Court
    13   dismissed Myers’ First Amended Complaint with leave to amend.5 On
    14   August 12, 2020, Myers filed the Second Amended Complaint, asserting two
    15   claims, each against all Defendants: (1) Unfair and Deceptive Acts and Practices
    16   in Violation of the California Consumers Legal Remedies Act (“CLRA”); and
    17   (2) Violation of California’s Unfair Competition Law (“UCL”).6 All three
    18   Defendants moved to dismiss on September 4, 2020.7 Myers opposed all three
    19
    20
         1
               Pl.’s Second Am. Compl. (the “Second Amended Complaint”) [ECF
    21   No. 64].
         2
    22         Def. Mars Wrigley Confectionery US, LLC’s Mot. to Dismiss (the “Mars
         Motion”) [ECF No. 67]; Def. The Quaker Oats Company’s Mot. to Dismiss
    23   (the “Quaker Oats Motion”) [ECF No. 69]; Def. Starbucks Corporation’s Mot.
         to Dismiss (the “Starbucks Motion”) [ECF No. 70] (collectively, the
    24   “Motions”).
         3
               Pl.’s Compl. [ECF No. 1].
    25   4
               Pl.’s First Am. Compl. (the “First Amended Complaint”) [ECF No. 31].
    26   5
               Order Granting Defs.’ Mots. to Dismiss First Am. Compl. (the “FAC
         MTD Order”) (Judge Cormac J. Carney, presiding) [ECF No. 63].
    27   6
               See generally Second Amended Complaint.
    28   7
               See generally Mars Motion, Quaker Motion, and Starbucks Motion.

                                                 -2-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 3 of 15 Page ID #:1776




     1   Motions on September 28, 2020.8 All three Defendants replied in support of
     2   their respective Motions on October 12, 2020.9
     3         On November 16, 2020, this Court ordered Myers to file a redlined copy
     4   of the Second Amended Complaint, showing the revisions that she made to the
     5   First Amended Complaint.10 Myers complied on November 23, 2020.11
     6                           II. FACTUAL ALLEGATIONS
     7         Myers alleges the following facts, which the Court assumes to be true for
     8   the purposes of these Motions. See, e.g., Cahill v. Liberty Mut. Ins. Co., 80 F.3d
     9   336, 337-38 (9th Cir. 1996) (on motion to dismiss for failure to state a claim,
    10   “[a]ll allegations of material fact are taken as true and construed in the light
    11   most favorable to the nonmoving party”).
    12         Child slaves produce most of the cocoa that Americans consume.12 Some
    13   two million enslaved children labor in back-breaking, gut-wrenching conditions
    14   in West Africa.13 These children are kidnapped, trafficked, beaten, imprisoned,
    15   starved, forced to perform grueling labor and to handle toxic chemicals, and
    16   denied an education.14 Worse, these incidents of child slavery are increasing.15
    17
    18
    19
         8
    20         Pl.’s Opp’n to Quaker Motion (the “Quaker Oats Opposition”) [ECF
         No. 73]; Pl.’s Opp’n to Starbucks Motion (the “Starbucks Opposition”) [ECF
    21   No. 74]; Pl.’s Opp’n to Mars Motion (the “Mars Opposition”) [ECF No. 75].
         9
               Def. Starbucks’ Resp. in Supp. of Starbucks Motion (the “Starbucks
    22   Reply”) [ECF No. 79]; Def. Mars’ Reply in Supp. of Mars Motion (the “Mars
         Reply”) [ECF No. 80]; Def. Quaker Oats’ Reply in Supp. of Quaker Motion
    23   (the “Quaker Oats Reply”) [ECF No. 81].
         10
    24         Order for Supp. Material [ECF No. 88].
         11
               Pl.’s Notice of Revisions to Compl. (the “Redlined Second Amended
    25   Complaint”) [ECF No. 89].
         12
    26         Second Amended Complaint ¶ 25.
         13
               Id. ¶ 2.
    27   14
               Id. ¶¶ 19 & 22.
    28   15
               Id. ¶ 20.

                                                  -3-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 4 of 15 Page ID #:1777




     1   Cocoa production also drives a “rainforest disaster”—deforestation—in the
     2   Ivory Coast.16
     3         Consumers increasingly demand chocolate that destroys neither the
     4   rainforest nor the lives of millions of children.17 But the cocoa supply chain
     5   makes detecting this destruction difficult: small farms sell to intermediaries, who
     6   mix together beans from many farmers to sell to grinders or traders and then to
     7   manufacturers.18 Chocolate is therefore often untraceable. Nonetheless, some
     8   companies have traced their cocoa from bean to chocolate bar and have
     9   eliminated child slavery from their supply chains.19 However, the World Cocoa
    10   Foundation has conceded that it cannot eradicate child labor in cocoa
    11   production by 2025.20
    12         Defendants are all U.S. corporations that sell chocolate.21 Defendants
    13   advertise their cocoa as humanely produced. For its part, Mars boasts on the
    14   back of its Dove Dark Chocolate products that “[w]e buy cocoa from Rainforest
    15   Alliance Certified™ farms, traceable from the farms into our factory,” and Mars
    16   displays on its packaging the seal of Rainforest Alliance Certification, “a third-
    17   party certifier which holds itself out as the benchmark for the sustainable
    18   production of cocoa.”22 However, “Mars can, at best, trace only 24% of its
    19   cocoa back to farms,” because the ethically sourced beans are intermingled with
    20   slave-produced beans at its factories.23
    21
    22
         16
    23         Id. ¶ 2.
         17
               Id. ¶ 6.
    24   18
               Id. ¶ 24.
    25   19
               Id. ¶ 19.
         20
    26         Id. ¶ 26.
         21
               Id. ¶¶ 16-18.
    27   22
               Id. ¶¶ 4, 42, & 46.
    28   23
               Id. ¶¶ 44 & 45.

                                                    -4-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 5 of 15 Page ID #:1778




     1         Quaker Oats claims that its Chocolate Chip Chewy Bars “support
     2   sustainably sourced cocoa through [the non-profit entity] Cocoa Horizons.”24
     3   However, the Chocolate Chip Chewy Bars are themselves not sustainably
     4   sourced.25 Only 26% of the farms from which Cocoa Horizons sources its cocoa
     5   have programs to prevent child labor.26
     6         Starbucks labels its Hot Cocoa Mix as “made with ethically sourced
     7   cocoa” and administers an internal certification program known as
     8   “COCOA.”27 Nevertheless, Starbucks “is fully aware that the farms it sources
     9   its cocoa from use child and slave labor.”28
    10         Myers would like to consume cocoa that is not produced by child slaves.29
    11   In or around December 2019 and on other occasions, Myers purchased
    12   Starbucks’ Hot Cocoa, Mars’ Dove Dark Chocolate, and Quaker Oats’
    13   Chocolate Chip Chewy Bars, believing them to be slavery-free because of
    14   Defendants’ packaging claims.30 She would like to purchase Defendants’
    15   products in the future, but she no longer trusts the accuracy of their
    16   advertising.31
    17                              III. LEGAL STANDARD
    18         Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a party may
    19   bring a motion to dismiss for failure to state a claim upon which relief can be
    20   granted. Rule 12(b)(6) must be read in conjunction with Rule 8(a), which
    21   requires a “short and plain statement of the claim showing that a pleader is
    22
         24
    23         Id. ¶¶ 49 & 51.
         25
               Id. ¶ 50.
    24   26
               Id. ¶ 53.
    25   27
               Id. ¶¶ 3, 14, 36, & 37.
         28
    26         Id. ¶¶ 33 & 38.
         29
               Id. ¶ 15.
    27   30
               Id. ¶ 14.
    28   31
               Id. ¶ 15.

                                                   -5-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 6 of 15 Page ID #:1779




     1   entitled to relief,” in order to give the defendant “fair notice of what the claim is
     2   and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S.
     3   544, 555 (2007). When evaluating a Rule 12(b)(6) motion, a court must accept
     4   all material allegations in the complaint—as well as any reasonable inferences to
     5   be drawn from them—as true and construe them in the light most favorable to
     6   the non-moving party. See Doe v. United States, 419 F.3d 1058, 1062 (9th Cir.
     7   2005).
     8         “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
     9   not need detailed factual allegations, a plaintiff’s obligation to provide the
    10   ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
    11   conclusions, and a formulaic recitation of the elements of a cause of action will
    12   not do.” Twombly, 550 U.S. at 555 (citations omitted). Rather, the allegations in
    13   the complaint “must be enough to raise a right to relief above the speculative
    14   level.” Id.
    15         To survive a motion to dismiss, a plaintiff must allege “enough facts to
    16   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570;
    17   Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009). “The plausibility
    18   standard is not akin to a ‘probability requirement,’ but it asks for more than a
    19   sheer possibility that a defendant has acted unlawfully. Where a complaint
    20   pleads facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops
    21   short of the line between possibility and plausibility of entitlement to relief.’”
    22   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556). The Ninth Circuit
    23   has clarified that (1) a complaint must “contain sufficient allegations of
    24   underlying facts to give fair notice and to enable the opposing party to defend
    25   itself effectively,” and (2) “the factual allegations that are taken as true must
    26   plausibly suggest an entitlement to relief, such that it is not unfair to require the
    27   opposing party to be subjected to the expense of discovery and continued
    28   litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

                                                  -6-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 7 of 15 Page ID #:1780




     1                                   IV. DISCUSSION
     2         Myers alleges that Defendants violated the following CLRA provisions:
     3   Cal. Civ. Code §§ 1770(a)(2), (a)(3), (a)(5), (a)(7), & (a)(9), all of which
     4   describe proscribed “unfair or deceptive acts.”32 She alleges that Defendants’
     5   practices are “unlawful” under the UCL because they violate the CLRA and are
     6   “unfair” because they deceive consumers.33 Cal. Bus. & Prof. Code § 17200.
     7         Myers alleges that Defendants made affirmative misrepresentations about
     8   their products in violation of the UCL and CLRA.34 Because these claims are
     9   grounded in fraud, Myers must satisfy the heightened pleading requirements of
    10   Rule 9(b) (“In alleging fraud or mistake, a party must state with particularity the
    11   circumstances constituting fraud or mistake.”). See Engalla v. Permanente Med.
    12   Grp., Inc., 15 Cal. 4th 951, 974 (1997), as modified (July 30, 1997)
    13   (misrepresentation can constitute fraud); Kearns v. Ford Motor Co., 567 F.3d
    14   1120, 1125-26 (9th Cir. 2009) (CLRA and UCL claims “grounded in fraud”
    15   must meet heightened pleading standard of Rule 9(b): “articulate the who, what,
    16   when, where, and how of the misconduct alleged”).
    17         Under the CLRA, Myers must allege conduct “likely to mislead a
    18   reasonable consumer.” Colgan v. Leatherman Tool Grp., Inc., 135 Cal. App. 4th
    19   663, 680 (2006), as modified on denial of reh’g (Jan. 31, 2006). “Because the
    20   reasonable consumer inquiry is an objective standard, claims may be dismissed
    21   as a matter of law where an alleged statement in context is such that no
    22   reasonable consumer could be misled in the manner claimed by the plaintiff.”
    23   Rugg v. Johnson & Johnson, 2018 WL 3023493, at *3 (N.D. Cal. June 18, 2018)
    24   (alterations omitted). The crux of Myers’ claims, then, is that each Defendant
    25   has made a misleading or deceptive statement.
    26
         32
               Second Amended Complaint ¶¶ 69-80.
    27   33
               Id. ¶¶ 81-89.
    28   34
               Id. ¶¶ 9 & 10.

                                                  -7-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 8 of 15 Page ID #:1781




     1   A.      Mars’ Motion to Dismiss
     2           Myers objects to two parts of the Mars packaging: the Rainforest Alliance
     3   seal on the front and the statement that Mars buys cocoa “traceable from farms
     4   into our factory” on the back.
     5           The Court previously dismissed Myers’ claim that the Rainforest Alliance
     6   seal amounted to an affirmative misrepresentation by Mars, finding that Myers
     7   failed to “identify a specific, affirmative misrepresentation.”35 Myers’ Second
     8   Amended Complaint does not raise any new alleged misrepresentations by Mars
     9   in connection with the Rainforest Alliance seal. The Court therefore finds that
    10   Myers has not sufficiently pleaded any claims concerning the Rainforest Alliance
    11   seal.
    12           The Court also previously found that Myers failed to allege specific facts
    13   showing that the description of Mars cocoa as “traceable from the farms into
    14   our factory” was false or misleading.36 Myers alleged that only 24% of Mars’
    15   chocolate is traceable, but the Court found that this allegation was not
    16   inconsistent with Mars’ representation that it buys “traceable” cocoa for its
    17   Dove dark chocolate bars (and untraceable cocoa for its other products).37
    18           Myers sought to cure these deficiencies by explaining that Mars
    19   intermingles its beans and therefore cannot trace the beans that become Dove
    20   Dark Chocolate.38 In other words, despite Mars’ claim that the traceable cocoa
    21   becomes Dove Dark Chocolate, “Mars abandons tracing or segregating the
    22   beans while making the products, and . . . there is no meaningful difference
    23   between the products labeled as traceable and those that are not.”39
    24
    25   35
                 FAC MTD Order at 11:2-3.
         36
    26           Id. at 11:10-28.
         37
                 Id.
    27   38
                 Redlined Second Amended Complaint ¶ 45.
    28   39
                 Id. ¶ 48.

                                                  -8-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 9 of 15 Page ID #:1782




     1         Unfortunately for Myers, Mars’ statement is carefully worded. Mars
     2   claims that it buys beans “traceable from the farms into our factories”—not that
     3   it buys only traceable beans. Myers admits that Mars may be able to trace as
     4   much as 24% of its beans. As far as Myers’ Second Amended Complaint goes,
     5   then, Mars’ claim is technically true: Mars does buy traceable beans. It is just
     6   that Mars may also buy nontraceable beans—a fact that Mars, understandably,
     7   declines to advertise. But Mars has not affirmatively misrepresented its
     8   purchases. Myers’ intermingling theory similarly fails. Mars claims that it buys
     9   traceable beans—not that the specific product that Myers purchased contained
    10   those traceable beans. Myers does not allege facts sufficient to show that her
    11   mistaken assumption that Dove Dark Chocolate specifically contained traceable
    12   beans arose from an affirmative misrepresentation on the part of Mars.
    13         Myers alleges that whether a reasonable consumer would be deceived by
    14   this packaging is a factual question inappropriate for a Rule 12(b)(6) motion to
    15   dismiss.40 For that to be true, however, she must allege facts sufficient to show
    16   that a reasonable consumer would read Mars’ packaging to mean the opposite of
    17   what it says. This she does not do.
    18         The Court therefore GRANTS Mars’ Motion to Dismiss. Because
    19   Myers has already had an opportunity to cure her defective pleading, and has
    20   been unable to do so, the Court DISMISSES the Second Amended Complaint
    21   with respect to Defendant Mars, without leave to amend.
    22   B.    Quaker Oats’ Motion to Dismiss
    23         Myers claims that Quaker Oats makes one affirmative misrepresentation
    24   on its Chocolate Chip Chewy Bars: that Quaker Oats “supports sustainably
    25   sourced cocoa through Cocoa Horizons.”41 The Court previously held that this
    26
    27   40
               Mars Opposition at 7:22-9:2.
    28   41
               Second Amended Complaint ¶ 49.

                                                 -9-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 10 of 15 Page ID #:1783




      1   claim was not misleading because, as Myers conceded, Quaker Oats does partner
     2    with Cocoa Horizons and Cocoa Horizons does work to promote sustainable and
     3    ethical practices.42 Myers argued that the labelling was nevertheless misleading
     4    because Cocoa Horizons was unable to achieve meaningful results.43 The Court
     5    found, however, that because Quaker Oats advertised “support” for sustainably
     6    sourced cocoa, not any specific result, the label was not misleading.44
     7          In her Second Amended Complaint, Myers does not allege any new
     8    material facts to cure this deficiency. She merely rewords her allegations that
     9    Cocoa Horizons insufficiently sources sustainable cocoa and that a reasonable
    10    consumer would believe Quaker Oats’ Chocolate Chip Chewy Bars to contain
     11   sustainably sourced cocoa based upon the product labeling.45 Her Second
    12    Amended Complaint still alleges that the product advertises support for
     13   sustainably sourced cocoa and that Cocoa Horizons does just that. The Second
    14    Amended Complaint makes no allegations that Quaker Oats anywhere promises
     15   certain results.
    16          The Court therefore GRANTS Quaker Oats’ Motion to Dismiss. Again,
     17   because Myers has already had an opportunity to cure her defective pleading,
    18    and has been unable to do so, the Court DISMISSES the Second Amended
    19    Complaint with respect to Defendant Quaker Oats, without leave to amend.
    20    C.    Starbucks’ Motion to Dismiss
    21          1.     Failure to Plead Misleading Statements
    22          Starbucks labels its hot chocolate as “made with ethically sourced
    23    cocoa.”46 Myers challenges this label as deceptive to a reasonable consumer.
    24
    25    42
                FAC MTD Order at 9:5-12.
          43
    26          Id.
          44
                Id.
    27    45
                See generally Redlined Second Amended Complaint.
    28    46
                Second Amended Complaint ¶ 14.

                                                 -10-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 11 of 15 Page ID #:1784




      1         Myers’ First Amended Complaint alleged that this label was deceptive
     2    because Starbucks relies on its COCOA verification program to certify its cocoa
     3    as ethical and that this program is inadequate.47 The Court previously rejected
     4    that argument, finding that Myers had not pleaded facts sufficient to allege that
     5    the COCOA program was “a sham.”48 The Court additionally rejected Myers’
     6    contentions that Starbucks’ environmental processes made its cocoa unethical,
     7    finding that “‘ethically sourced’ is generally understood to refer to labor
     8    practices.”49
     9          Rather than dig up additional facts about the COCOA program or
    10    Starbucks’ environmental impact, Myers has retooled her argument: because
     11   “no company, including Starbucks,” can claim slave-free chocolate, a reasonable
    12    consumer would be misled by chocolate advertised as “ethically sourced.”50
     13         This is a bold argument, and one that the Court previously regarded with
    14    significant skepticism. The Court previously suggested that Myers’
     15   “generalized allegations about industry-wide problems . . . [were] insufficient to
    16    state a claim for affirmative misrepresentations under the UCL and CLRA.”51
     17   But it does not necessarily follow that Myers presents a losing argument. Myers
    18    has alleged additional facts in her Second Amended Complaint, not previously
    19    before the Court, alleging that this claim might matter to a reasonable
    20    consumer.52
    21          Starbucks opposes this claim on the grounds that this is a so-called
    22    substantiation argument—that is, that Myers has filed this action in an effort to
    23
    24    47
                Redlined Second Amended Complaint at 15:4-16:2.
    25    48
                FAC MTD Order at 13:20-21.
          49
    26          Id. at 14:9.
          50
                Starbucks Opposition at 8:14-19 (emphasis in original).
    27    51
                FAC MTD Order at 13:21-14:1.
    28    52
                Second Amended Complaint ¶ 6-7.

                                                 -11-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 12 of 15 Page ID #:1785




      1   force Starbucks to substantiate its advertised claims.53 Starbucks notes that
     2    there is no private cause of action for substantiation claims under the CLRA or
     3    the UCL in California.54 Starbucks is correct, as far as Kwan goes. However,
     4    Kwan does not save Starbucks from a false advertising claim entirely; rather,
     5    Kwan merely places the burden of proof on Myers. Kwan held that “private
     6    plaintiffs, unlike prosecuting authorities, do not have the power to require
     7    defendants to substantiate their advertising claims, and that private plaintiffs,
     8    like prosecuting authorities, have the burden of proving that the marketing
     9    claims are false or misleading.” Id. In other words, under Kwan, Myers must
    10    prove that Starbucks’ claims are false or misleading; she may not simply allege
     11   that they are so and sit back while Starbucks scrambles to substantiate its claims.
    12          Myers has alleged sufficient facts to clear this hurdle at the Rule 12(b)(6)
     13   stage. Myers has alleged that child slavery is endemic to the chocolate trade;
    14    that it is difficult or impossible to produce chocolate without labor from child
     15   slaves; that a reasonable consumer is sensitive to these concerns and would
    16    consider ethically made chocolate and reliance on child slavery mutually
     17   exclusive; and that Starbucks claims that its hot chocolate is made from ethically
    18    sourced cocoa. Moreover, Myers satisfies Rule 9(b)’s particularity requirement
    19    by identifying the specific misleading statement and the relevant consumer (i.e.,
    20    herself). And finally, because Myers states a claim under the CLRA, she also
    21    states a claim under the UCL.
    22          2.     Injunctive Standing
    23          Starbucks argues that Myers has not established standing for injunctive
    24    relief.55 In the Ninth Circuit,
    25
    26    53
                Starbucks Motion at 13:14-15.
          54
    27          Id. at 13:10-13 (citing Kwan v. SanMedica Int’l, 854 F.3d 1088, 1095-1096
          (9th Cir. 2017)).
    28    55
                Starbucks Motion at 16:6-18:4.

                                                  -12-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 13 of 15 Page ID #:1786




      1         a previously deceived consumer may have standing to seek an
     2          injunction against false advertising or labeling, even though the
     3          consumer now knows or suspects that the advertising was false at the
     4          time of the original purchase, because the consumer may suffer an
     5          “actual and imminent, not conjectural or hypothetical” threat of
     6          future harm . . . . In some cases, the threat of future harm may be the
     7          consumer’s plausible allegations that she will be unable to rely on the
     8          product’s advertising or labeling in the future, and so will not
     9          purchase the product although she would like to.
    10    Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 969–70 (9th Cir.), cert. denied,
     11   139 S. Ct. 640 (2018) (citations omitted).
    12          The Court previously dismissed the injunctive claims of Myers’ First
     13   Amended Complaint under this standard, finding that Myers had not “alleged
    14    any . . . interest in purchasing Defendants’ products in the future . . . . To state a
     15   claim for injunctive relief, Plaintiff must allege a likelihood of future harm from
    16    Defendants’ deceptive labelling practices.”56 After that ruling, Myers added the
     17   following language to the Second Amended Complaint:
    18                 Plaintiff would like to buy Defendants’ products in the future
    19          if and when they were produced as advertised by Quaker and
    20          Starbucks, and if and when the products are actually traceable to
    21          ethical farms as advertised by Mars. She does not currently intend
    22          to do so because she cannot rely on the accuracy of the
    23          representations addressed below in deciding whether or not she
    24          should purchase Defendants’ products, and furthermore, cannot
    25          independently or easily determine whether the particular products
    26
    27
    28    56
                FAC MTD Order at 6:7-13.

                                                   -13-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 14 of 15 Page ID #:1787




      1         at issue are or are not made by enslaved children, actually traceable,
     2          or ecologically devastating.57
     3          Starbucks argues that under Lanovaz v. Twinings N. Am., Inc., 726
     4    F. Appx. 590, 591 (9th Cir. 2018), Myers has not alleged a sufficiently concrete
     5    plan to purchase chocolate in the future.58 But Lanovaz is inapposite; there, the
     6    Ninth Circuit found that a plaintiff in a false-advertising lawsuit did not have
     7    injunctive standing where she admitted, at her deposition, that she would not
     8    purchase the defendant’s products again, “even if the company removed the
     9    allegedly misleading labels.” Id. at 591. By contrast, here, Myers has not denied
    10    that she will buy Starbucks’ products again; she has alleged the exact opposite.
     11   The Court previously required Myers to plead these exact allegations in order to
    12    establish injunctive standing. She has satisfied that requirement.
     13         3.     Nationwide Class Allegations
    14          Finally, Starbucks argues that the Court cannot certify a class for claims
     15   based upon purchases made outside of California.59 Myers opposes this
    16    argument as premature, pending a motion for class certification.60 The Court
     17   agrees. This is a nuanced issue better decided after full briefing and with the
    18    benefit of a certain amount of class discovery.
    19          The Court therefore DENIES Starbucks’ Motion to Dismiss.
    20                                   V. CONCLUSION
    21          For the reasons described above, the Court hereby ORDERS as follows:
    22          1.     Mars’ Motion to Dismiss is GRANTED. Myers’ claims against
    23    Mars are DISMISSED, with prejudice.
    24
    25    57
              Second Amended Complaint ¶ 15; see Redlined Second Amended
    26    Complaint at ¶ 15 (showing additions to First Amended Complaint).
          58
              Starbucks Motion at 16:17-17:19 (citing Lanovaz, 726 F. Appx. at 591).
    27    59
              Starbucks Motion at 18:5-19:18.
    28    60
              Starbucks Opposition at 24:7-21.

                                                  -14-
Case 5:20-cv-00335-JWH-SHK Document 94 Filed 05/05/21 Page 15 of 15 Page ID #:1788




      1         2.    Quaker Oats’ Motion to Dismiss is GRANTED. Myers’ claims
     2    against Quaker Oats are DISMISSED, with prejudice.
     3          3.    Starbucks’ Motion to Dismiss is DENIED. Starbucks is
     4    DIRECTED to file its Answer to Myers’ Second Amended Complaint on or
     5    before May 19, 2021.
     6          IT IS SO ORDERED.
     7
     8    Dated: May 5, 2021
                                             John W. Holcomb
     9                                       UNITED STATES DISTRICT JUDGE
    10
     11
    12
     13
    14
     15
    16
     17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             -15-
